Opinion issued December 9, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–01137–CV
____________

IN RE MARILYN L. PATRICK, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONOn Friday, December 9, 2005, relator Marilyn L. Patrick filed both (1) a
petition for a writ of mandamus complaining of Judge Austin’s October 7, 2005 order
denying in part her motion to compel discovery and November 17, 2005 order
denying reconsideration of her motion to compel and (2) a motion for temporary
relief.


  Relator also contends that on December 7, 2005 Judge Austin denied her
motion to re-open discovery filed on December 2, 2005, but this order is not in the
original–proceeding record.  The record demonstrates that Judge Austin signed a
docket control order on June 30, 2005 that set the case for trial on Monday, December
12, 2005.
          We deny both the petition for a writ of mandamus and the motion for temporary
relief.
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.